DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 4/30/2020 has been received and will be entered.
Claim(s) 1-15 is/are pending.
Claim(s) 3-11 and 13 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97. The “bearing an alleged date” language in the Non-Patent Literature section is interpreted as the date of each reference. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “mildly sonicating.” This is a term of degree for which the Specification provides no means for ascertaining the requisite degree. As understood, the Specificaiton only uses the term “mildly” twice: at (S. 1: [0006]) and at (S. 1: [0007]). Neither of these passages provide any context as to how “mild” sonicating must be to be considered “mildly sonicating.” 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 3, 4, 5, 7, and 9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapated by Tesfai, et al., Rheology and microstructure of dilute graphene oxide suspension, J. Nanopart. Res. 2013; 15: 1989, pp. 1-7 (cited by Applicants, hereinafter “Tesfai at __”).  

With respect to Claim 1, this claim requires “mildly sonicating a dispersion of treated GO in an aqueous solution.” Notwithstanding the ambiguities above, Tesfai teaches sonication of a GO in water solution “at low sonication power.” (Tesfai at 3, col. 1).
Claim 1 further requires “the treated GO has been treated by a method comprising washing a crude GO solid with dilute acid solution followed by water then isolating the treated GO by filtering prior to dispersing the treated GO in the aqueous solution.” Tesfai teaches GO that has been washed with what is construed as dilute acid (5% HCl), followed by a water wash and filtration. (Tesfai at 2, col. 2). 
As to Claim 3, HCl is understood as a strong acid. (Tesfai at 2, col. 2).
As to Claim 4, HCl is taught. Id.
As to Claim 5, 5 grams are taught. Id.
As to Claim 7, deionized water is taught. (Tesfai at 3, col. 1).
As to Claim 9, a time of 1 hour is taught. Id. 
II. Claim(s) 2 and 13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesfai, et al., Rheology and microstructure of dilute graphene oxide suspension, J. Nanopart. Res. 2013; 15: 1989, pp. 1-7 (cited by Applicants, hereinafter “Tesfai at __”).  

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 2, as discussed above, Tesfai teaches 5% HCl. (Tesfai at 2, col. 2). For purposes of this rejection, it is stipulated that this does not read on the claimed range. However, Tesfai teaches that the HCl is “to remove sulfate ions.” (Tesfai at 2, col. 2). Changing the concentration is an obvious expedient to remove more or fewer sulfate ions from the exfoliated sample. 
As to Claim 13, Tesfai teaches “washed with water and filtered repeatedly till no chloride ions are detected…” (Tesfai at 2, col. 2) (emphasis added). So, while it teaches “repeated” washing, which implies at least two washes, it doesn’t say exactly “two times.” This difference does not impart patentability. The skill in the art is high. Selecting the number of water washes is an obvious expedient to achieved the desired purity. 

III. Claim(s) 11-12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesfai, et al., Rheology and microstructure of dilute graphene oxide suspension, J. Nanopart. Res. 2013; 15: 1989, pp. 1-7 (cited by Applicants, hereinafter “Tesfai at __”) in view of:
(i) US 2015/0259212 to Li, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 11, to the extent Tesfai may not teach centrifuging at the claimed speeds, this difference does not impart patentabilty. In a similar process, Li teaches centrifuging dispersions of graphene oxide. (Li 11: [0195]). 3000 RPMs is taught. Id. Note the process in Li is repeated until no sediments are found, i.e. one would be motivated to centrifuge to arrive at a pure product. The combination reflects application of known techniques (centrifuging) to achieve predictable results KSR. Furthermore, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable  of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (emphasis added).
As to Claim 12, a time of 5 minutes is taught. 

IV. Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao, et al., Efficient Preparation of Large-Area Graphene Oxide Sheets for Transparent Conductive Films, ACS Nano 2010; 4(9): 5245-5252 (cited by Applicants, hereinafter “Zhao at __”).

With respect to Claim 14, this claim requires “[a] graphene oxide dispersion prepared according to claim 1, wherein the graphene oxide dispersed in solution has an average size that is greater than about 5 µm.” The “prepared according to claim 1” language is product-by-process language making this a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id.  Here, the claim suggests an aqueous solution of graphene oxide (GO) with sizes recited in 
As to Claim 15, the sizes are taught. (Zhao “Fig. 3(a)”).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736